Citation Nr: 1743181	
Decision Date: 09/28/17    Archive Date: 10/10/17

DOCKET NO.  15-16 496	)	DATE
Advanced on the docket	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II, to include as due to herbicide agent exposure.

2.  Entitlement to service connection for a heart disorder, to include as due to herbicide agent exposure.

3.  Entitlement to a rating in excess of 10 percent for asbestosis.

4.  Entitlement to a rating in excess of 70 percent for posttraumatic stress disorder (PTSD).

5.  Entitlement to an effective date earlier than January 23, 2014, for the grant of a 70 percent rating for PTSD.

6.  Entitlement to a total rating based on individual employability due to service-connected disabilities (TDIU).


ORDER

The claim of entitlement to a rating in excess of 70 percent for PTSD is dismissed.

Entitlement to service connection for diabetes mellitus, type II is granted.


FINDINGS OF FACT

1.  In September 2015, prior to the promulgation of a decision in the appeal, the Veteran withdrew from appellate review the appeal of his claim for a rating in excess of 70 percent for PTSD.

2.  Resolving reasonable doubt in the Veteran's favor, he is presumed to have been exposed to herbicide agents in service.  Diabetes mellitus, type II is presumptively related to in-service herbicide agent exposure.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal of the claim for a rating in excess of 70 percent for PTSD by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2.  The criteria for presumptive service connection for diabetes mellitus, type II have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran had active military service from May 1955 to May 1959 and from July 1959 to October 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2013, May 2014, and September 2014 rating decisions of the VA Regional Office (RO) in San Diego, California.  

The Board observes that the earlier effective date claim was not certified as an issue on appeal.  In the May 2014 rating decision on appeal, the RO granted a 70 percent rating for PTSD with an effective date of January 23, 2014.  The May 2015 Notice of Disagreement (NOD) shows that the Veteran disagreed with both the effective date of the award and the evaluation.  The May 2015 Statement of the Case (SOC) adjudicating a higher rating for PTSD included discussion about the effective date of that increase.  A timely substantive appeal was thereafter received in July 2015.  Consequently, the Board concludes that the issue of an earlier effective date for the grant of a 70 percent rating for PTSD is properly on appeal.

As discussed in detail below, in a July 2015 VA Form 9, the Veteran's attorney essentially made a claim of clear and unmistakable error (CUE) in the March 2011 rating decision granting service connection for PTSD and assigning a 30 percent rating.  This assertion of CUE has not yet been addressed by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).

All of the issues except for service connection for diabetes mellitus, type II and a higher rating for PTSD being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.

1.  VA's Duties to Notify and  Assist 

As the Board is dismissing the withdrawn issue of entitlement to a higher rating for PTSD; is granting service connection for diabetes mellitus, type II; and is remanding the remaining issues, no discussion of VA's duties to notify and assist is necessary.  


II.  Analysis

A.  Withdrawal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran, through his attorney, has withdrawn the appeal of the issue of a rating in excess of 70 percent for PTSD.  See September 2015 Third Party Correspondence.  Hence, there remain no allegations of errors of fact or law for appellate consideration of this issue.  Accordingly, the Board does not have jurisdiction to review the appeal of the issue of a rating in excess of 70 percent for PTSD, and it is dismissed.

B.  Service Connection

To prevail on a direct service connection claim, there must be competent evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus between the in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Pursuant to 38 C.F.R. § 3.303(b) when a chronic condition (e.g., diabetes mellitus) is present, a claimant may establish the second and third elements by demonstrating continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Certain chronic diseases (e.g., diabetes mellitus) may be also presumptively service connected if they become manifest to a degree of 10 percent or more within one year of leaving qualifying military service.  38 C.F.R. §§ 3.307(a)(3); 3.309(a) (2016).

If a Veteran was exposed to an "herbicide agent," such as Agent Orange, then, absent affirmative evidence to the contrary, certain diseases, including diabetes mellitus, type II, will be presumptively service connected even if there is no record of the disease in service.  38 U.S.C.A. §§ 1110, 1116, 1131; 38 C.F.R. §§ 3.307(a)(6), (d), 3.309(e).

The Veteran contends exposure to herbicide agents during service.  See, e.g., September 2012 claim.  

The question for the Board is whether the Veteran was presumptively exposed to herbicide agents in service.

The Board resolves reasonable doubt to find that the Veteran set foot in the Republic of Vietnam and is presumed to have been exposed to herbicide agents during his service.  

The Veteran was in the Navy; he was stationed on board the USS Catamount, USS Jason, and the USS Monticello during the Vietnam war.  A veteran who served in the Republic of Vietnam, its offshore waters, or other locations, "if the conditions of service involved duty or visitation in the Republic of Vietnam" between January 9, 1962, and May 7, 1975, is presumed to have been exposed during such service to an herbicide agent.  38 C.F.R. § 3.307 (a)(6)(iii) (2016).  The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) affirmed VA's interpretation of this regulation, which requires "the service member's presence at some point on the landmass or the inland waters of Vietnam" for entitlement to a presumption of exposure to Agent Orange.  Haas v. Peake, 525 F.3d 1168, 1197 (Fed. Cir. 2008), cert. denied, 555 U.S. 1149, 129 S. Ct. 1002, 173 L. Ed. 2d 315 (2009).  Service on a U.S. Navy vessel may qualify as duty or visitation in Vietnam, as long as the veteran set foot on land.  Id. at 1195, 1197.  

In February 2016, VA issued new guidance on the definition of inland and offshore waterways of Vietnam.  Specifically, VA defined offshore waters as "the high seas and any coastal or other water feature, such as a bay, inlet, or harbor, containing salty or brackish water and subject to regular tidal influence."  VBA Manual M21-1, IV.ii.1.H.2.b.  VA determined, in pertinent part, that Da Nang and Vung Tau Harbors were considered to be offshore waters of the Republic of Vietnam.  In addition, VA updated its list of U.S. Navy and Coast Guard ships associated with military service in Vietnam to reflect the new guidance issued with respect to the definition of inland and offshore waterways and possible exposure to Agent Orange or other herbicides.  See Vietnam Era Navy Ship Agent Orange Exposure Development Site, 
http://vbaw.vba.va.gov/bl/21/rating/VENavyShip.htm (Updated September 5, 2017).

According to VA's updated list, the USS Monticello and USS Catamount are both ships that are listed as having operated on Vietnam's close coastal waters for extended periods with evidence that smaller craft from the ship regularly delivered supplies or troops ashore.  The USS Jason is listed as having operated on Vietnam's close coastal waters for extended periods with evidence that crew members went ashore.  With regards to ships in the category of the USS Monticello and USS Catamount, as per VA's guidance in this list, any Veteran aboard the mother ship during the time frame of offshore Vietnam landing craft activity will be eligible for the presumption of exposure if the Veteran provides a lay statement of personally going ashore with the landing craft.  As to ships in the same category as the USS Jason, any Veteran aboard the ship at the time of the documented shore activity will be eligible for the presumption of exposure if the Veteran provides a lay statement of personally going ashore.  

VA's updated list shows that the USS Monticello conducted numerous troop and supply landings at Chu Lai and elsewhere during the period of October to December 1972.  The Veteran's personnel records show that he was assigned to this ship in June 1972 through September 1974.  VA's updated listed also shows that the USS Catamount conducted numerous troop, supply, and equipment landings at Da Nang, Vung Tau, and Cua Viet River area from December 1965 to May 1969.  The Veteran's personnel records show that he was assigned to this ship in November 1965 through at least May 1968.  Additionally, the USS Jason is shown to have anchored in Vung Tau Harbor repairing other vessels with deck logs showing evidence of crewmembers going ashore from March through April 1971.  The Veteran's personnel records show that he was assigned to that ship in December 1970 through February 1972.  
In an April 2015 statement, the Veteran asserted that he set food in Vietnam while stationed onboard the USS Catamount and the USS Monticello.  He reported that the USS Catamount docked in Vietnam at the end of January 1966.  A review of the ship's deck logs for January 1966 as per the National Archives Catalog (found at https://catalog.archives.gov/id/6993063) confirms that the ship did dock in Vietnam at the end of January 1966.  In light of the Veteran's lay statement, as per the guidance contained in VA's updated ship list, the Board accords him the presumption of exposure to herbicide agents.

The evidence shows a current diagnosis of diabetes mellitus, type II.  See January 2015 ongoing health conditions list.  Diabetes mellitus, type II is a disability presumptively associated with exposure to herbicide agents as noted above.  Consequently, as the Veteran's exposure to herbicide agents has been conceded; and as diabetes mellitus, type II is a disability presumptively associated with exposure to herbicide agents, service connection for diabetes mellitus, type II is granted.


REMAND

Regrettably, a remand is necessary for the remaining issues.  The Veteran contends that he has a heart disorder related to herbicide agent exposure.  Although ischemic heart disease is a disease presumptively associated with herbicide agents, the Veteran has been diagnosed with hypertensive heart disease.  However, that does not preclude the Veteran from establishing service connection for hypertensive heart disease as directly related to his service.  The Veteran was provided a VA examination in April 2013; however, no medical opinion was provided.  Therefore, the Board concludes that a remand to obtain an addendum opinion regarding the etiology of any diagnosed heart disorder is necessary.  

Regarding the claim of an earlier effective date for the grant of a 70 percent rating for PTSD, as noted in the Introduction, the Board has referred the Veteran's CUE assertion to the AOJ for appropriate action.  In arguing for an earlier effective date, the representative's contention is essentially that the findings at a February 2011 VA examination support a rating of at least 50 percent.  See July 2015 VA Form 9.  The representative noted that the Veteran did not appeal the March 2011 rating decision granting service connection with a 30 percent disability rating.  Liberally viewing the July 2015 VA Form 9, it appears that the Veteran's representative is arguing that there is CUE in the March 2011 rating decision in assigning a 30 percent rating.  This raised CUE issue is intertwined with the pending claim asserting entitlement to an earlier effective date.  It would be premature and prejudicial to consider the earlier effective date claim on appeal prior to adjudication of the CUE claim.  Consequently, a remand is necessary.  

Turning to the increased rating for asbestosis, the Board observes that the rating criteria provides for a 100 percent rating when there is cor pulmonale or pulmonary hypertension.  38 C.F.R. § 4.97, Diagnostic Code (DC) 6833.  A review of the Veteran's treatment records shows a diagnosis of cor pulmonale.  See, e.g., January 2015 list of ongoing health conditions.  However, VA examinations in April 2011 and April 2014 did not show a diagnosis of cor pulmonale.  Moreover, evidence shows diagnoses of other nonservice-connected respiratory disorders, including asthma and chronic obstructive pulmonary disease (COPD).  Id.  It is unclear to the Board whether the Veteran does in fact have cor pulmonale; and, if so, whether it is attributable to his service-connected asbestosis or to a nonservice-connected respiratory disorder.  Therefore, the Board concludes that a remand for a new VA examination is necessary.

As the issue of entitlement to TDIU is intertwined with the issues being remanded, it must also be remanded.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  After obtaining the appropriate release of information forms where necessary, procure records of treatment that the Veteran has recently received.  The Board is particularly interested in records of such treatment that he may have received from the San Diego VA Medical Center; Kaiser Permanente; and from any other providers identified by the Veteran.  If any such records identified by the Veteran are not available, he should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents should be made in the claims file.  All such available reports should be associated with the claims folder.

2.  Obtain an addendum medical opinion from the April 2013 VA heart conditions examiner (or, if unavailable, from a medical professional with appropriate expertise) to determine the etiology of any diagnosed heart disorder.  The Veteran's claims file, including a copy of this remand, must be made available to the examiner for review in connection with the opinion.  

The examiner is requested to review the record and offer an opinion as to whether it is at least as likely as not (a probability of approximately 50 percent or greater) that any diagnosed heart disorder (e.g., hypertensive heart disease) had its onset in service or is related to the Veteran's military service, including his presumed herbicide agents exposure.  A complete rationale should be given for all opinions and conclusions expressed.  

3.  Afford the Veteran an appropriate VA respiratory examination to determine the severity of the service-connected asbestosis.  The Veteran's claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  

The examiner is requested to report all pertinent manifestations and symptomatology of the service-connected asbestosis.  

The examiner should complete a pulmonary function test (PFT) and include the results with the examination report.    

i) The results of the PFT must indicate the percentage of predicted Forced Vital Capacity (FVC) and predicted Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)).

ii) Determine whether the Veteran has maximum exercise capacity of 15 to 20 ml/kg/min oxygen consumption with cardiorespiratory limitation; maximum exercise capacity less than 15 ml/kg/min oxygen consumption with cardiorespiratory limitation; cor pulmonale or pulmonary hypertension; or requires outpatient oxygen therapy.  

In determining whether the Veteran has cor pulmonale, the examiner should consider the diagnosis of such in the Veteran's treatment records (as shown in a January 2015 ongoing health conditions list).  If the Veteran does have cor pulmonale, the examiner should discuss whether such is due to the service-connected asbestosis or to a nonservice-connected respiratory disorder.

iii) Discuss the impact on the Veteran's ability to gain and retain substantially gainful employment.

A complete rationale should be given for all opinions and conclusions expressed.  

4.  Implement the grant of service connection for diabetes mellitus, type II and assign a disability rating for this disability.

5.  Take appropriate action on the issue of CUE in the March 2011 rating decision referred in the Introduction.  If the CUE claim is denied, the RO must provide the Veteran with notice of his appellate rights.  Upon receipt of any timely Notice of Disagreement the RO should furnish the Veteran and his representative a Statement of the Case with citation to and discussion of all applicable law and regulations clearly setting forth the reasons for the decision.  If and only if the Veteran thereafter files a timely substantive appeal concerning the CUE issue, the RO should certify the issues for appellate review.  If the Veteran does not complete a timely appeal regarding the CUE issue, the RO should return the case to the Board for further appellate consideration of his earlier effective date claim, if otherwise in order.

7.  Then, after ensuring that the requested opinion and examination comply with the remand specifications, and after any further development deemed necessary, readjudicate the Veteran's claims.  If the CUE claim is granted, the RO should then readjudicate the earlier effective date claim.  If any benefit remains denied, the Veteran and his representative must be provided a Supplemental Statement of the Case, which includes a summary of any additional evidence submitted.  The requisite period of time for a response should be afforded.  The case should then be returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on these matters.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. C. MACKENZIE 
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	L. Barstow, Counsel

Copy mailed to:  James G. Fausone, Attorney at Law


Department of Veterans Affairs


